DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 12/28/2020. Claims 1-21 are pending.
Claim Objections
In claim 9, “the object” should be amended to “the selected object” as, even though there is only one “the object” referenced, this inconsistency may decrease readability and cause potential confusion. Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
Claim(s) 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 4 is rejected for being new matter in view of the newly added limitations of parent claim 1. Figure 4 describes a scenario where the execution result of the extended function is only transmitted to the first terminal and not the second. Claim 1 discloses a server configured to or capable of receiving the extended function and then simultaneously display results to all terminals. Taken together, these limitations describe a single extended function whose result may at once be exclusively provided to one terminal and be provided to many terminals.
However, the Specifications only provide support for an extended function acting as one or the other, and not both. For example, figs.6A-C, 0141-144 discloses a reservation booking interface being displayed only to the terminal making the reservation with the reservation results being later provided to the group. Fig.4B-D, 0118-121, 128, 131 disclose the providing of an extended function display results to other terminals for co-browsing in the context of browsing for restaurants. However, these functions are distinct extended functions rather than a single extended function capable of doing both.
Hence, claim 4 is new matter. For purposes of examination, claim 4 will be interpreted as being directed to another extended function, i.e., will be read as “request execution of an extended function…”.
Examiner also wishes to point out that Schaer 0087, 0089 (see rejection) discloses the claim language as written.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14, 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schaer (US 20170337209 A1).

Regarding claim 1, Schaer discloses: a non-transitory computer-readable recording medium having computer readable instructions stored thereon, which when executed by a processor of a first information processing terminal, configures the first information processing terminal (fig.5, 0107-113: overall hardware configuration; 0112: processor and memory configurations) to,
display a screen of a chat room on the first information processing terminal such that the screen includes communications exchanged within the chat room between the first information processing terminal and a second information processing terminal (fig.3, 0082-82: chat room with user terminal communicating with a plurality of remote terminals for Tom, Alex);
display, within the screen, a list of objects (fig.3A-3B: 361, 371, 362, 363, 0083-85, 0088, 0096: generation of query objects for user selection to provide further card interface objects, e.g., fig.3B:390A) related to an input received from a user of the first information processing terminal by searching a database based on the input (figs.2A, 0072-0076 gives overview of object generation (i.e., while fig.2B gives overview of card interface generation), in particular, by analyzing user input (0073), a list of suggestion objects is generated by referencing various databases, e.g., entity database (0074), queries database (0076)) such that the list of objects and the chat room are simultaneously displayed on the screen (fig.3A-C) with the list of objects only displayed on the first information processing terminal to the user thereof among the first information processing terminal and the second information processing terminal (0078 discloses that the suggestions (e.g., 361-363) may be provided to, alternately, “one or both” of the clients, hence, disclosing that the suggestion may be provided to only one; see also 0085 describing selective display of suggestions to participants);
display the screen on the first information processing terminal such that the screen includes a selected object selected by the user from the list of objects (fig.3B: 380B, 390A, 0086);
transmit the selected object to the second information processing terminal via at least one server (fig.1, 0032 shows automated assistant containing the various components (message exchange engine, suggestion engine, etc.) shown in fig.2A-B being implemented on a remote network computing device, hence, a server; see 0072 describing functioning of message exchange engine as a central hub for client devices, hence, including transmitting the selected object to a second participating terminal, see 0079 describing display of content based on suggestion (such as fig.3B:390A) to all participants) such that the at least one server relays only the selected object among the list of objects from the first information processing terminal to the second information processing terminal as an extended function (fig.3B: 390A shows an extended function selected based on the chosen object); and
display the screen on the first information processing terminal such that the screen includes the extended function (figs.3B-C: 390A-B, 362-363) such that the at least one server is configured to receive a request to execute the extended function from any one of the first information processing terminal and the second information processing terminal (figs.3B-C, 0087 describes interaction with the “card” extended function including selectable options (such as “…” or selection of one of the cards) that causes execution of function and updating of display to all participants; furthermore, elements 3B:362-363, which are also displayed on the other terminals (see 0088) constitute “suggestion” extended function for generating additional cards) and simultaneously provide a result of execution of the extended function to both the first information processing terminal and the second information processing terminal (0079, 0087: providing function results via the updated instant messaging thread, hence, simultaneous; 0088-89, 0090 disclosing the incorporation of Showtime result information based on selection of extended function 363).

Regarding claim 2, Schaer discloses the computer readable medium of claim 1, as described above. Schaer further discloses: wherein the extended function is executed to search for a product or a service corresponding to the selected object to generate an execution result (390B, 0090: search for movie product / service).

Regarding claim 3, Schaer discloses the computer readable medium of claim 2, as described above. Schaer further discloses: request execution of the extended function to generate the execution result (fig.3B-C, 363, 390B, 0088-90: requesting execution of extended function requesting showtimes),
modify the screen to include the execution result in response to execution of the extended function displayed in the chat room (figs.3B-C, 0090, display of showtimes object), wherein
in response to execution of the extended function, the execution result is transmitted to both the first information processing terminal and the second information processing terminal such that the execution result is displayable on both the first information processing terminal and the second information processing terminal (0090, 0079: incorporation of message into the thread, hence, viewable by all terminals).

Regarding claim 4, Schaer discloses the computer readable medium of claim 2, as described above. Schaer further discloses: wherein the computer readable instructions, when executed by the processor, further configures the processor to,
request execution of the extended function to generate the execution result (0087: triggering of selectable option, e.g., “…” by first terminal), and
modify the screen displayed to include the execution result in response to execution of the extended function displayed in the chat room (0087), wherein
in response to execution of the extended function, the execution result is only transmitted to the first information processing terminal such that the execution result is not displayed on the second information processing terminal (0087: selective display of results to only the client providing input)

Regarding claim 5, Schaer discloses the computer readable medium of claim 3, as described above. Schaer further discloses: receive, from the user, one or more conditions associated with executing the extended function (fig.3B:362-363) , wherein the processor is configured to,
request execution of the extended function based on the one or more conditions to generate the execution result (fig.3B:362-363, 0088: selection of a condition such as “trailer” or “showtimes” associated with extended function), and
modify the screen displayed to include the execution result (fig.3C, 0088: rendering of the execution result).

Regarding claim 6, Schaer discloses the computer readable medium of claim 2, as described above. Schaer further discloses: receive the execution result in response to a user of the second information processing terminal requesting execution of the extended function, and modify the screen displayed on the first information processing terminal to include the execution result (fig.3B-C, 0087-88: execution of extended function (e.g., “…” selection or selection of 362-363) can be requested on any collaborating device, thereby causing display of execution result in message thread).

Regarding claim 7, Schaer discloses the computer readable medium of claim 2, as described above. Schaer further discloses: wherein at least one result included in the execution result is associated with a supplemental function (fig.3D, 0093-94 disclose continued interaction with the selected object including a supplemental suggestion function 366 for providing directions to Cinema 1, hence, association of an execution result with supplemental directions function), and the computer readable instructions, when executed by the processor, further configures the processor to,
request execution of the supplemental function in response to selection of the at least one result associated therewith to generate supplemental information (fig.3D:366, 0093: 380C and 366 both constitute selections of the returned results (Cinema 1), causing execution of supplemental function, i.e., display of suggestion 366 or display of additional information as described in 0087, 0079).

Regarding claim 8, Schaer discloses the computer readable medium of claim 7, as described above. Schaer further discloses: modify the screen displayed to include the supplemental information such that the supplemental information is embedded in the chat room in chronological order amongst the communications exchanged within the chat room (0079: incorporation of result into the thread, in chronological order as a response from the automated assistant such as shown in figs. 3B-D).

Regarding claim 9, Schaer discloses the computer readable medium of claim 1, as described above. Schaer further discloses: wherein the object is a stamp corresponding to a character string input by the user (fig.3A:361, 0083: displayed graphic element comprising pattern or mark corresponding to the object, hence stamp).

Claims 10, 12 recite methods and terminals corresponding to the computer-readable medium of claim 1 and are hence rejected under the same rationale.

Regarding claim 11, Schaer discloses:  method of processing information by an information processing apparatus, the information processing apparatus including at least one processor (fig.5, 0107-113 describes overall hardware configuration, 0112: processor memory configurations), the method comprising:
receiving, from a first information processing terminal, a selected object selected by a user of the first information processing terminal from amongst a list of objects displayed on a screen that displays a chat room on the first information processing terminal such that the list of objects and the chat room are simultaneously displayed on the screen (fig.3A-3B: 361, 371, 362, 363, 0083-85, 0088, 0096: generation of query objects for user selection to provide further card interface objects, e.g., fig.3B:390A, the query objects being simultaneously displayed as shown) with the list of objects only displayed on the first information processing terminal to the user thereof among the first information processing terminal and a second information processing terminal (0078 discloses that the suggestions (e.g., 361-363) may be provided to, alternately, “one or both” of the clients, hence, disclosing that the suggestion may be provided to only one; see also 0085 describing selective display of suggestions to participants), the first information processing terminal configured to modify the screen to include an extended function (figs.3B-C: 390A-B, 362-363) executable from any one of the first information processing terminal and the second information processing terminal (0072, 79: display of extended function (such as card, e.g., 390A) on all participant terminals; figs.3B-C, 0087 describes interaction with the “card” extended function including selectable options (such as “…” or selection of one of the cards) that causes execution of function and updating of display to all participants; furthermore, elements 3B:362-363, which are also displayed on the other terminals (see 0088) constitute “suggestion” extended function for generating additional cards);
receiving, from any one of the first information processing terminal and the second information processing terminal, an execution request requesting execution of the extended function (figs.3B-C, 0087 describes interaction with the “card” extended function including selectable options (such as “…” or selection of one of the cards) that causes execution of function and updating of display to all participants; furthermore, elements 3B:362-363, which are also displayed on the other terminals (see 0088) constitute “suggestion” extended function for generating additional cards);
executing the function in response to the execution request to generate an execution result (terminal (0087: providing function results via the updated instant messaging thread; 0088-89 disclosing the incorporation of Showtime result information based on selection of extended function 363); and
simultaneously transmitting the execution result to each of the first information processing terminal and the second information processing terminal (0087: providing function results via the updated instant messaging thread from the message exchange engine, hence, simultaneous).

Regarding claim 13, Schaer discloses the terminal of claim 12, as described above. Schaer further discloses: wherein the at least one processor is configured to embed the extended function in the chat room in chronological order amongst the communications exchange within the chat room such that that the extended function is visible to and selectable by the first user associated with the first information processing terminal and a second user associated with the second information processing terminal (0078-89: incorporation of content in response to query such that is accessible and selectable by both terminals, see also fig.3:3B:390A, 362, 363, 0087 describing exemplary scenario).

Regarding claim 14, Schaer discloses the terminal of claim 13, as described above. Schaer further discloses: wherein the at least one processor is configured to,
receive, from the first user, a request to transmit the input to the chat room such that the input is a message associated with the communications between the first user and other users within the chat room (0073: processing of message thread input (e.g., fig.3A, 0082: 380A, 382A, 384A) in order to generate suggestions (361, 371), the input request being received such as in textbox 388 or audio input 389, 0083),
generate the list of objects by searching the database based on the input such that the list of objects contains objects related to the message (0073-76: generation based on various databases of ,
display the list of objects within the screen such that the list of objects and the chat room are simultaneously displayed on the screen (fig.3A-B: simultaneous display of suggestion objects),
receive an input from the first user selecting the selected object from amongst the list of objects (0078-79, fig.3A-B, 0086), and
request the at least one server to execute a process corresponding to the extended function in response to selection of the extended function by the first user (0087-88 describe server actions based on selection of extended functions, e.g., synchronization of card display, generation of additional cards, etc.).

Regarding claim 19, Schaer discloses the terminal of claim 1, as described above. Schaer further discloses: wherein the computer readable instructions, when executed by the processor, configures the processor to modify the screen displayed on the first information processing terminal to include the extended function such that the extended function is embedded in the chat room in chronological order amongst the communications exchanged within the chat room (fig.3B-D, 0079: chronological incorporation of extended function into the chat room).

Regarding claim 20, Schaer discloses the method of claim 10, as described above. Schaer further discloses: wherein the displaying the screen to include the extended function modifies the screen such that the extended function is embedded in the chat room in chronological order amongst the communications exchanged within the chat room (fig.3B-D, 0079: chronological incorporation of extended function into the chat room).

wherein the at least one processor is configured to modify the screen to include the extended function such that the extended function is embedded in the chat room in chronological order amongst the communications exchanged within the chat room (fig.3B-D, 0079: chronological incorporation of extended function into the chat room).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 20170337209 A1), as applied in claim(s) 14 above, in view of Klassen (US 20080037722 A1).

Regarding claim 15, Schaer discloses the terminal of claim 14, as described above. Schaer further discloses: wherein the at least one processor is configured to,
receive the execution result from the the at least one server (figs.3B-C, 0087-88: receiving of execution results), and
modify the screen to include the execution result associated with the chat room such that the execution result is embedded in the chat room in chronological order amongst the communications exchanged within the chat room (0087-88: embedding of execution results (e.g., cards, updated card interface) in chronological order, as shown).
the execution result including an identification number identifying the chat room, wherein the modification of the screen is based on the identification number.
Klassen discloses: the message including an identification number identifying the conversation, wherein incorporation into the conversation is based on the identification number (fig.1, 0022-29 disclose instant messaging scheme wherein messages belonging to the same conversation or thread include a conversation identifying number as well as a message identifying number (0029), i.e., so that the message can be properly routed by the IM client to the correct conversation or thread, the combination with Schaer disclosing application to execution result type messages and chat room style conversations).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the terminal  of Schaer by incorporating the message identifying technique of Klassen. Both concern the art of instant messaging, and the incorporation would have, according to Klassen, allowed for tracking message destination in a more refined way, i.e., by keeping track of conversations or chat rooms and determining membership among a plurality of chat room (0029), i.e., so as to allow the medium to track multiple chat threads, rooms, or conversations.

Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 20170337209 A1) in view of Klassen (US 20080037722 A1), as applied in claim 15 above, in view of Melzer (US 20170279747 A1).

Regarding claim 16, Schaer modified by Klassen discloses the terminal of claim 15, as described above. Schaer further discloses: wherein in response to selection of the execution result, the at least one processor is further configured to,
modify the screen to include a supplemental information such that the supplemental information is embedded in the chat room in chronological order amongst the communications exchanged within the chat room (0079, figs.3B-D, shows continuous incorporation of supplemental content through the course of a conversation).
	Schaer modified by Klassen does not disclose: initiate a browser window on the first information processing terminal to allow the first user to facilitate a transaction via the at least one server,
receive supplemental information from the at least one server in response to completion of the transaction.
Melzer discloses: initiate a browser window on the first information processing terminal to allow the first user to facilitate a transaction via the at least one server (figs.4-6, 0100-103 show the providing of an execution result (e.g., fig.4A: “Complete the order here: link”) that allows linking to various purchasing or confirmation windows (e.g., fig.4B, 5A-B), the windows being used to access and browse network resource (e.g., available reservation dates, types, etc.), hence, a browser window),
receive supplemental information from the at least one server in response to completion of the transaction (fig.4A, 6A-B show supplemental information chronologically embedded in chat room and received in response to completing the transaction from the “Helpi” participant, such as confirmation of completion of transaction, confirmation of a choice being made (e.g., fig.6A: selection of dates and flights), updates on those who have and have not completed supplemental information).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the terminal of Schaer modified by Klassen by incorporating the window-facilitated transactions of Melzer. Both concern the art of virtual assistants in group chats, and the incorporation would have, according to Melzer, to facilitate online transactions among multiple people (0102), facilitate online collaborative transactions such as ordering tickets (0101).

Regarding claim 17, Schaer modified by Klassen modified by Melzer discloses the terminal of claim 16, as described above. Schaer further discloses: wherein the at least one processor is configured to embed the supplemental information in the chat room in chronological order amongst the communications exchange within the chat room such that the supplemental information is simultaneously visible to the first user and the second user (Schaer 0079, figs.3B-D, shows continuous incorporation of supplemental content through the course of a conversation, the supplemental information being transmitted to both users by the messaging exchange client for simultaneous display; Melzer figs.4A, 6A-B show chronological embedding of supplemental information).

Regarding claim 18, Schaer modified by Klassen modified by Melzer discloses the terminal of claim 17, as described above. Schaer modified by Klassen modified by Melzer further discloses: wherein the at least one processor is configured to,
receive a share request from the first user requesting the first information processing terminal share the supplemental information with the chat room (Melzer figs.4A, 6A-B show confirmation by Helpi of shared input data, i.e., completion of order in fig.4A, completion of time and flights in fig.6A, completion of order in fig.6B, hence, the receiving of choices by the user, such as a “submit” choice and a selection of choices in the browser windows of fig.4B, fig.5A-B, constitute a share request to share supplement information with the chat room), and
embed the supplemental information in the chat room in chronological order amongst the communications exchange within the chat room in response to the share request  (Schaer 0079, Melzer figs.4A, 6A-B).
	

Response to Arguments
In the remarks, the following arguments were made:
I. Regarding representative claim 1, the art of record and in particular Rosenberg and Woolsey do not disclose the newly added limitations directed to using a server to relay an object with an extended function as the embodiments of Woolsey disclose a transmission of a message from the terminal of a local user to a remote terminal; furthermore, the art of record does not disclose the newly added limitations directed to transmitting a request back to the server and the server simultaneously provides the results of such execution to both terminals.
Furthermore, it would not be obvious to modify Rosenberg with Woolsey as Rosenberg only disclose that the client device belonging to Rob is able to execute the options, the other results only able to receive arrival time without executing the options. Hence, such a modification would allow a third party undue control, i.e., to cancel your ride.
Applicant’s arguments have been fully considered. However, they are moot in view of the new art being applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143